department of the treasury internal_revenue_service washington d c been feb tep raen government entities division uniform issue list legend taxpayer a company b ira c accounttd amounte amountf amountg date date date dear this is in response to a letter dated date as supplemented by correspondence dated november and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations were submitted under penalty of perjury in support of your request for a waiver taxpayer a age represents that on date a distribution equal to amount e was made from her ira ira c and transferred to a non-ira account account d taxpayer a asserts that she failed to accomplish a rollover of amount e within the 60-day period prescribed by code sec_408 because she was misled by her investment_advisor into believing that the distribution of amount e from ira c would be deposited into another ira and an employee of company b made unauthorized changes to her rollover request initially taxpayer had intended to withdraw amount f from ira c to make an advance_payment for back surgery subsequently she contracted influenza and had to cancel the surgery at this time she contacted her investment_advisor who urged her to nevertheless file the form requesting a transfer of all of the funds in ira c to another account account d so that he could invest the funds for her however he never explained that account d was a non-ira account and urged her to indicate on the form that there would be no income_tax_withholding which confirmed her belief that the funds in ira c were to be transferred to another ira on date taxpayer a filed the form requesting a total_distribution from ira c on the form she left blank the box for transferring the remaining balance to a non-ira account and circled non-ira account with a question mark she also checked the box for no income_tax_withholding after sending in the form taxpayer a spoke with an employee of company b who altered the form during or after their conversation taxpayer a did not see the altered form but verbally authorized processing of the form believing that ira c would be continued in another ira because she was not provided with a copy of the altered form before she authorized it she was unable to see that a box was checked directing transfer of the entire balance in ira c to a non-ira account account d on date a total_distribution of amount e was made from ira c in a taxable_distribution and deposited into account d on date after the expiration of the 60-day rollover period she met with her accountant who informed her that a taxable_distribution of her entire ira had been made from date to the present taxpayer a has made no withdrawals from account d and has treated it as an ira however account d has experienced some losses and the current balance in account d is amount g based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to amount e sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a is consistent with her assertion that she intended to roll over amount e into another ira but that she was misled by her investment_advisor into believing that her funds in ira c would be transferred to another ira and that due to unauthorized changes to her rollover request by an employee at company b amount e was placed in a non-ira account taxpayer a did not discover that her ira had been discontinued until date which was after the 60-day period prescribed by sec_408 of the code therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount e taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount e or portion thereof into a rollover ira provided all other requirements of sec_408 of the code except the 60-day rollover requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 of the code please note that pursuant to sec_408 of the code this ruling does not authorize the rollover of code sec_401 minimum required distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of the letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions regarding this ruling you may contact sincerely yours caller a watkins carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter cc
